Citation Nr: 1422954	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the left shoulder, status post-operative, with residual scars.

2.  Entitlement to recognition of the Veteran's daughter, T., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied a rating in excess of 30 percent for recurrent dislocation of the left shoulder, status post-operative, with residual scars, and also denied entitlement to recognition of the Veteran's daughter, T., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

In March 2013, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the March 2013 hearing transcript.  Further, the Veteran's VBMS file does not contain any documents at this time.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran's left shoulder was last examined for VA compensation purposes more than six years ago, in May 2008.  During the Board hearing in March 2013, he offered testimony to the effect that his disability was progressive in nature and that it had become so severe that he had been told he needed to have the joint replaced.  He also testified that he had numbness and tingling in the thumb, index finger, and middle finger of his left hand, and that he had tenderness in the vicinity of one of his left shoulder surgical scars.

Presently, the Veteran is in receipt of the maximum rating assignable for limitation of motion of the minor (i.e., non-dominant) arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, higher and/or separate ratings are potentially available for his disability, to include under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5125 (loss of use of the hand), 38 C.F.R. § 4.118, Diagnostic Code 7804 (painful or unstable scars), 38 C.F.R. § 4.124a (neurological impairment), 38 C.F.R. § 3.321(b)(1) (extraschedular rating), and 38 C.F.R. § 4.16(b) (total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis).  Accordingly, and because the evidence suggests that the Veteran's disability may have worsened since the last VA examination in May 2008, a new examination is required.

With respect to the Veteran's claim for recognition of his daughter, T., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, it appears that there is evidence outstanding.  Specifically, although the claims file contains evidence from Valerius Medical Group (Nathaniel Neal, M.D.) as early as April 2002, the records from that time frame appear to relate to ongoing, rather than initial, treatment by that provider.  As such, it appears that earlier records from that provider might be available.

The Veteran and his wife have also testified that the Social Security Administration (SSA) has determined T. to be eligible for Medicare benefits.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's determination.  Because the records from SSA, and the earlier records from Valerius Medical Group, could contain information that bears on the outcome of the Veteran's claim, efforts should be made to procure them.

After obtaining outstanding records to the extent possible, the AOJ should forward the claims file to a VA physician with appropriate expertise (a rheumatologist, if possible) to obtain a medical opinion as to the likelihood that T. became permanently incapable of self-support before she attained the age of 18 in April 2005.  The need for an examination and/or telephonic or video interview of T. will be left to the discretion of the examiner selected to offer the requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran (and/or T., as appropriate) to provide a release for relevant records of treatment from Valerius Medical Group (Nathaniel Neal, M.D.), dated prior to April 2002 (and after December 2009), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of T.'s application for Medicare benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After obtaining outstanding records to the extent possible, arrange to have the Veteran's claim file forwarded to a VA physician with appropriate expertise (a rheumatologist, if possible) for purposes of obtaining a medical opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that, as a result of medical and/or psychiatric disability, T. became permanently incapable of self support before reaching the age of 18 years (in April 2005).

In so doing, the examiner should state (if possible) what employment limitations would have existed at age 18, and what limitations are currently shown.  If the examiner determines that T. was not permanently incapable of self-support before reaching the age of 18 years, the examiner should identify the evidence in support of such a finding.

The need for an examination and/or telephonic or video interview of T. is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

4.   After obtaining outstanding records to the extent possible, arrange to have the Veteran scheduled for an examination of his left shoulder.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the available evidence, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected left shoulder disability.

As part of that description, the examiner should indicate whether there is any current impairment of the humerus, such as loss of the head (flail shoulder), nonunion (false flail joint), or fibrous union; whether there is malunion of the humerus and, if so, whether the resulting deformity, if any, is mild, moderate, or marked in degree; whether there is evidence of recurrent dislocation of the humerus and, if so, whether episodes of dislocation are frequent or infrequent, and whether guarding occurs only with movement at the shoulder level, or with all arm movements; and whether there is any impairment of the clavicle or scapula, such as dislocation, nonunion, or malunion and, if there is nonunion, whether the nonunion is manifested by loose movement.

The examiner should also conduct range of motion studies on the left shoulder. The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If the joint is ankylosed, that should be noted as well.

If the Veteran's left shoulder disability is manifested by neurological deficits-such as numbness and tingling of the left thumb, index finger, and middle finger (as the Veteran alleges)-the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each such nerve, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  If it is the examiner's opinion that the Veteran has neurological deficits of the left upper extremity that are more likely than not (i.e., more than 50 percent likely) due to causes unrelated to the Veteran's service-connected left shoulder disability, that opinion should be expressly stated.

The examiner should also provide a full description of any scars associated with the Veteran's service-connected left shoulder disability, including the dimensions of any such scars and information as to whether the scars are deep (i.e., associated with underlying soft tissue damage) or superficial; whether they are unstable; whether they are tender and painful on examination; and whether they cause limited motion or other limitation of function.

The examiner should also offer an opinion as to whether, as a result of disability associated with the Veteran's service-connected left shoulder disability, the Veteran has lost the use of his left hand such that no effective function remains other than that which would be equally served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.

Finally, the examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left shoulder disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If consultation with one or more specialists is deemed necessary, that should be accomplished.  A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  With respect to the Veteran's claim for a rating in excess of 30 percent for his service-connected left shoulder disability, the AOJ should consider and apply the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5125, 38 C.F.R. § 4.118, Diagnostic Code 7804, and 38 C.F.R. §§ 3.321(b)(1), 4.16(b), and 4.124a, as appropriate, in addition to any other provisions that are otherwise implicated.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

